Title: From Thomas Jefferson to James Dinsmore, 10 December 1802
From: Jefferson, Thomas
To: Dinsmore, James


          
            Dear Sir
            Washington Dec. 10. 1802.
          
          I some days ago wrote directions to mr Lilly for filling the Icehouse: but I forgot one previous requisite, which I must get you to have done. make a long square tube, open at both ends, 6. I. square within, & reaching from the bottom of the well of the icehouse up through the flat roof. the bottom of the tube to be notched thus   to let water run into it at bottom. then make a square bucket about 12. I. high, a little smaller than the internal square of the tube, so as to run easily up & down inside of that. in the bottom of it make a hole, and nail a bit of stiff leather as a valve, so that when it goes down it may fill with water, & bring it up. put a handle to it like that of a bucket, but fixed, and to this handle tie a rope, by which it is to be worked, whenever it is found that there is water in the well.—I have said that the tube & bucket should be square. yet if they are easily made round, I imagine they may be made tighter, & to work better. in this do as you think best. it had better be fixed immediately and put in, before a season happens for getting ice, as it can not be put in afterwards. accept my best wishes. 
          
            Th: Jefferson
          
        